Title: From David Humphreys to John Pray, 25 November 1782
From: Humphreys, David
To: Pray, John


                  
                     Dear Sir
                     Head Quarters Novr 25 1782
                  
                  The General received your favor of the 23d yesterday, with the News Papers enclosed—His Excellency wishes you to be as particular & accurate as possible, in your information respecting the Cantonments, movements, embarkation & sailing of any of the Enemy’s Troops, also concerning the Fleet and every thing else, that is of consequence to be known.  I am Dr Sir Your Most Obedt Servt
                  
                     D. Humpreys
                  
               